STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


Rex Toney,                                                                         FILED
Defendant Below, Petitioner
                                                                                June 9, 2017
                                                                               RORY L. PERRY II, CLERK
vs) No. 16-0440 (Kanawha County 15-C-1474)                                   SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
West Virginia Consolidated Public Retirement Board,
Plaintiff Below, Respondent




                              MEMORANDUM DECISION
        Petitioner Rex Toney, by counsel Mark Hobbs, appeals the Circuit Court of Kanawha
County’s March 30, 2016, order affirming the West Virginia Consolidated Public Retirement
Board’s (“The Board”) decision to terminate petitioner’s retirement benefits. The Board, by
counsel J. Jeaneen Legato, filed a response in support of the circuit court’s order. On appeal,
petitioner argues that: (1) the circuit court abused its discretion by denying him his retirement
benefits because they vested before his criminal conviction; (2) West Virginia Code § 5-10A-2
provides for a disproportionate penalty and cruel and unusual punishment; (3) West Virginia
Code § 5-10A-2 violates the equal protection clause; and (4) principles of equity.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In January of 2014, petitioner, a school bus driver, pled guilty to the first-degree sexual
abuse of a student in the Circuit Court of Lincoln County. Subsequently, in May of 2014,
petitioner was sentenced to a term of thirty-six months of probation and a period of fifty years of
supervised release. In May of 2015, the Board held a meeting and voted to terminate petitioner’s
retirement benefits and membership in the West Virginia Teacher’s Retirement System
(“Retirement System”) for rendering less than honorable service.1 The Board sent written notice
to petitioner informing him that the Board voted to terminate his retirement benefits because he
rendered less than honorable service. The Board’s vote to terminate petitioner’s retirement
benefits was based on his first-degree sexual abuse conviction. In a June of 2015 letter to the

       1
        The Board is the statutory administrator of various West Virginia public pension
systems, including the West Virginia Teacher’s Retirement System.

                                                1


Board, petitioner requested a judicial determination regarding the Board’s decision that he
rendered less than honorable service.

        In August of 2015, the Board filed a petition with the Circuit Court of Kanawha County
seeking a judicial determination as to whether petitioner rendered less than honorable service
based upon his first-degree sexual abuse conviction. By final order entered on March 30, 2016,
the circuit court affirmed the Board’s decision to terminate petitioner’s retirement benefits and
membership in the Retirement System for rendering less than honorable service. It is from this
order that petitioner now appeals.

        We have previously held that “[t]his Court reviews the circuit court’s final order and
ultimate disposition under an abuse of discretion standard. We review challenges to findings of
fact under a clearly erroneous standard; conclusions of law are reviewed de novo.” Syl. Pt. 4,
Burgess v. Porterfield, 196 W.Va. 178, 469 S.E.2d 114 (1996). We have also held that
“[i]nterpreting a statute or an administrative rule or regulation presents a purely legal question
subject to de novo review.” Syl. Pt. 1, W.Va. Consl. Pub. Ret. Bd. v. Weaver, 222 W.Va. 668,
671 S.E.2d 673 (2008).2

        Petitioner first argues that the circuit court abused its discretion in affirming the Board’s
denial of his retirement benefits. Petitioner contends that West Virginia Code §§ 5-10A-1
through 5-10A-10 unconstitutionally impair his contractual rights. As such, he contends that only
a portion of his pension should be terminated because the less than honorable service “did not
occur until years after his pension had vested.” Specifically, petitioner argues that his pension
was already vested on the date of his criminal conviction and, thus, “any such contact or activity
that occurred thereafter cannot be used to defeat” the vested portion of his pension. We disagree.

       The parties to the instant proceeding do not dispute that petitioner rendered less than
honorable service; rather, the parties disagree as to what portion of his pension should be
terminated as a result. West Virginia Code § 5-10A-9 provides, in relevant, part, that the

        right to receive any benefit under a retirement plan, which right shall vest on or
        after the effective date of this article, is hereby conditioned upon the full
        compliance and observance of the provisions hereof and the rendering of
        honorable service throughout the service in public employment . . . in respect of
        which such benefit is payable.

Regarding honorable service, we have previously stated that “a public employee’s service must
be honorable at all times and if not, there is a total forfeiture of the public pension.” Syl. Pt. 1, in
part, West Va. Pub. Employees Ret. Sys. v. Dodd, 183 W.Va. 544, 396 S.E.2d 725 (1990).

       We previously addressed the constitutionality of the statute in question and the issue of
contract impairment in Booth v. Sims, 193 W.Va. 323, 456 S.E.2d 167 (1994). In Booth,

        2
        Also, pursuant to West Virginia Code § 5-10A-4(c), “[a] determination of the circuit
court shall be a final order which may be appealed to the Supreme Court of Appeals in the same
manner as decisions in other civil actions.”
                                                   2


petitioner, a sheriff, argued that he should receive at least a portion of his pension for the services
he rendered before violating the law and that the 1976 enactments of West Virginia Code §§ 5­
10A-1 through 5-10A-10 unconstitutionally impaired his pension rights under his employment
contract. We held that petitioner’s contract was not impaired because “the implicit condition of
honorable service at all times was never satisfied and, therefore, his contract rights to the pension
never fully vested.” Id. at 334, 456 S.E.2d at 178. This Court also specifically held that

               [i]f an employee engages in misconduct during his or her public service,
       he or she may forfeit rights to collect a pension later. Insofar as West Virginia
       Public Employees Retirement System v. Dodd, 183 W.Va. 544, 396 S.E.2d 725
       (1990) holds that an employee’s misconduct results in a forfeiture of the entire
       pension, it is still good law because the requirement of honorable service has been
       established in advance and has been made an explicit part of the entire bargain.

Syl. Pt. 9, Booth, 193 W.Va. at 326, 456 S.E.2d at 170. In this case, even though petitioner
worked for many years before he was convicted of first-degree sexual abuse, his retirement
benefits never vested because he failed to perform honorably during his public service
throughout his employment as a school bus driver, as required by West Virginia Code § 5-10A­
9. Thus, the Board and the circuit court were correct in terminating petitioner’s retirement
benefits and membership in the Retirement System for rendering less than honorable service.

        Petitioner next argues that West Virginia Code § 5-10A-2 provides for a disproportionate
penalty and cruel and unusual punishment. Petitioner claims that the statute is unconstitutional
because it disproportionately results in a complete forfeiture of his retirement benefits despite the
vast majority of “honorable” service rendered.3 We have previously addressed the
constitutionality of the statute in question and the issue of cruel and unusual punishment. In
Dodd, we specifically held that

               [t]he Act on the “Disqualification for Public Retirement Plan Benefits,”
       [West Virginia Code], 5-10A-1 to 5-10A-10 [1976], is not unconstitutional as
       cruel and unusual, or disproportionate, punishment (W.Va. Const. art. III, § 5), as
       a bill of attainder or bill of pain and penalties or an ex post facto law (W.Va.
       Const. art. III, § 4), as an impairment of contract (W.Va. Const. art. III, § 4), as a
       deprivation of property without due process of law (W.Va. Const. art. III, § 10) or
       as a forfeiture of estate (W.Va. Const. art. III, § 18). 183 W.Va. 544, 396 S.E.2d
725 (1990).

183 W.Va. 546, 396 S.E.2d at 727, Syl. Pt. 2.

       We begin by noting, as we did in Dodd, that “the pensioner’s rights vest only when all
the conditions entitling them thereto have been fulfilled.” Id. at 551, 396 S.E.2d at 732. As such,
the forfeiture that petitioner complains of is a future expectation of retirement benefits. As
       3
       According to the record, upon the termination of petitioner’s retirement benefits, he was
refunded his contributions “less any outstanding loans, [and] any benefits previously received . . .
.”

                                                  3


previously stated, his retirement benefits never vested because he failed to perform honorably
throughout his employment as a school bus driver as required. Further, we have recognized that
even though the forfeiture of retirement benefits

       is penal in nature, we are not inclined . . . to hold that a total forfeiture . . . is
       unconstitutionally disproportionate, especially where . . . the forfeiture is triggered
       by a felony conviction for conduct which constitutes a fundamental breach of the
       public trust . . . .

Id. at 551, 396 S.E.2d at 732. This is especially true in this case, where petitioner used his
position as a school bus driver to sexually abuse a student he transported to and from school.
Thus, as previously stated, West Virginia Code § 5-10A-2 is not unconstitutional as cruel and
unusual punishment, nor is the penalty disproportionate.

        Petitioner argues that West Virginia Code § 5-10A-2 violates equal protection principles
and contends that his constitutional rights were violated because “similarly situated” persons
who commit misdemeanors do not have their retirement benefits terminated. The right of equal
protection is expressly stated in the United States Constitution. The Fourteenth Amendment to
the United States Constitution states that “[n]o state shall . . . deny to any person within its
jurisdiction the equal protection of the laws.” (emphasis added). Although the right of equal
protection is not expressly stated in the West Virginia Constitution, this Court has found that
equal protection likewise exists on a state level and derives from Article III, § 10 of the West
Virginia Constitution:

               Equal protection of the law is guaranteed by Article III, Section 10 of our
       state constitution, which provides: “No person shall be deprived of life, liberty, or
       property, without due process of law, and the judgment of his peers.” See Syllabus
       Point 4, Israel v. West Virginia Secondary Sch. Activities Comm’n, 182 W.Va.
       454, 388 S.E.2d 480 (1989).

O’Dell v. Town of Gauley Bridge, 188 W.Va. 596, 601, 425 S.E.2d 551, 556 (1992). As to
instances giving rise to equal protection scrutiny, in Syllabus Point 2 of Israel v. West Virginia
Secondary School Activities Commission, 182 W.Va. 454, 388 S.E.2d 480 (1989), this Court held
that “[e]qual protection of the law is implicated when a classification treats similarly situated
persons in a disadvantageous manner.” Further, “[t]he Constitution does not require things which
are different in fact . . . to be treated in law as though they were the same.” Frasher v. W.Va. Bd.
of Law Examiners, 185 W.Va. 725, 729, 408 S.E.2d 675, 679 (1991) (quoting Tigner v. Texas,
310 U.S. 141, 147, 60 S. Ct. 879, 882 (1940)).

        We find petitioner’s claim that West Virginia Code § 5-10A-2 violates equal protection
principle to be without merit. Petitioner, who committed a felony, is not similarly situated to
individuals who commit misdemeanors. Pursuant to West Virginia Code § 5-10A-2(f)(2), “less
than honorable service” means the “[c]onviction of a participant or former participant of a felony
for conduct related to his or her office or employment which he or she committed while holding
the office or during the employment.” The statute treats all individuals who commit felonies



                                                 4


related to their employment in the same manner. Therefore, we find that West Virginia Code § 5­
10A-2 is not unconstitutional on equal protection grounds.

        As for petitioner’s final argument that some doctrine or principle of equity supports his
position and applies to this case, we find that he wholly fails to address this issue in his brief
before this Court. We have previously stated that, “‘[a] skeletal “argument,” really nothing more
than an assertion, does not preserve a claim . . . . Judges are not like pigs, hunting for truffles
buried in briefs.’” State Dept. of Health and Human Res. v. Robert Morris N., 195 W.Va. 759,
765, 466 S.E.2d 827, 833 (1995) (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th
Cir.1991)). Furthermore, this Court adheres to the rule that “[a]lthough we liberally construe
briefs in determining issues presented for review, issues . . . mentioned only in passing but are
not supported with pertinent authority, are not considered on appeal.” State v. LaRock, 196
W.Va. 294, 302, 470 S.E.2d 613, 621 (1996). Therefore, we will not consider this issue further.
Accordingly, we find no error below.

        For the foregoing reasons, we find no error in the circuit court’s decision to terminate
petitioner’s retirement benefits, and its March 30, 2016, order is hereby affirmed.

                                                                                        Affirmed.

ISSUED: June 9, 2017


CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                                5